MEMORANDUM **
Farangis Najmabadi (“Najmabadi”) petitions for review of the Board of Immigration Appeal’s (“BIA”) summary affirmation of the Immigration Judge’s (“IJ”)1 order of removal and denial of asylum.
Substantial evidence supports the IJ’s determination that Najmabadi did not establish a well-founded fear of persecution on account of her imputed political opinion. Her testimony provides only a highly speculative link between her mishaps in the United States and the Iranian government. Najmabadi also testified that (1) she is not political; (2) she is not affiliated with any group that might be mistaken for political; (3) her friends and family are not subjected to harsh treatment in Iran, nor do they fear she will be; and (4) she did not believe she was important enough to merit the attention of the former Shah’s intelligence service. A reasonable factfinder could, therefore, easily reject her speculation as to the cause of her “harassment” in the United States, and the record does not compel a contrary result. See Ochave v. INS, 254 F.3d 859, 866 (9th Cir.2001).
*100To the extent Najmabadi’s fear of persecution is based on her refusal to conform to the social norms of Iran if returned to that country, this court has already held that an Iranian woman could not succeed on a claim of political persecution solely because she could be prosecuted for breaking dress and conduct rules. See Fisher v. INS, 79 F.3d 955, 962-63 (9th Cir.1996).2
Najmabadi’s claim that she was denied due process when the IJ allowed her to forego her right to an interpreter also fails because she repeatedly indicated that she wished to proceed in English, and an interpreter was on hand in the event that she had difficulty understanding or communicating. Although her testimony is at times difficult to follow, her answers are generally responsive to the IJ’s questions. See Acewicz v. INS, 984 F.2d 1056, 1063 (9th Cir.1993). Moreover, she has not indicated how the substance of her answers would have differed and, thus, has not established prejudice. See Gutierrez-Chavez v. INS, 298 F.3d 824, 830 (9th Cir. 2002).
Finally, Najmabadi’s argument that the BIA erred in streamlining her case because the IJ did not require “heightened findings” is without merit. Matter of SH-, 23 I & N Dec. 462 (BIA 2002), only held that an IJ must make “clear and complete findings of fact,” and there is no indication that the IJ in her case failed to make such comprehensive findings in his decision.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The IJ conducting the hearing was Gilbert T. Gembacz.


. Additionally, her argument that she will be persecuted because she ”design[s] women’s clothes and [will] liberate women from the oppressive nature of their society” is made for the first time before this court, and there is no evidence in the record indicating that Najmabadi would have any such agenda upon returning to Iran.